Case 2:17-bk-50809         Doc 144 Filed 09/30/20 Entered 10/01/20 00:30:26                 Desc
                          Imaged Certificate of Notice Page 1 of 4



 This document has been electronically entered in the records of the United
 States Bankruptcy Court for the Southern District of Ohio.

 IT IS SO ORDERED.




 Dated: September 25, 2020




                           UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION AT COLUMBUS

 In re:                                           :
                                                  :          Case No. 17-50809
          JOSEPH W. SUAREZ,                       :          Chapter 13
                                                  :          Judge Hoffman
                Debtor.                           :

                   ORDER SCHEDULING HEARING ON MOTION FOR
                   RELIEF FROM AUTOMATIC STAY, CONTINUING
                    AUTOMATIC STAY PENDING FINAL HEARING,
                        AND ORDERING OTHER MATTERS

        A motion for relief from the automatic stay imposed by § 362 was filed in this case by North
 Orange Homeowners’ Association, Inc. on September 4, 2020 (Doc. 139). A response was filed by
 the Debtor on September 24, 2020 (Doc. 141).

        It is hereby ORDERED that a hearing on this matter will be held on October 20, 2020 at
 9:30 a.m.

        Given the concerns surrounding COVID-19 (Coronavirus), the hearing will be conducted
 telephonically. Please refer to the instructions for telephonic attendance at hearings before Judge
 Hoffman posted on the Court’s website: www.ohsb.uscourts.gov. The Notice Regarding Scheduled
 Hearings can be found under Judges’ Information/Judge John E. Hoffman, Jr./Policies and
 Procedures. The Notice provides a dial-in number and access code. There are no costs involved.
Case 2:17-bk-50809        Doc 144 Filed 09/30/20 Entered 10/01/20 00:30:26                     Desc
                         Imaged Certificate of Notice Page 2 of 4


        Unless otherwise specified in this order, the amount of time allocated for hearings on a
 motion for relief from stay is fifteen (15) minutes. If any party anticipates that additional time will
 be necessary, that party must contact the Courtroom Deputy at 614-469-7704 or
 hoffman282@ohsb.uscourts.gov at least five (5) business days prior to the hearing.

           Any party intending to introduce documentary evidence or call witnesses at the hearing shall,
 three (3) business days prior to the hearing, file and serve on the opposing party witness and exhibit
 lists in the form prescribed by Local Bankruptcy Form 7016-1 A and B. Counsel and pro se parties
 also shall email a complete set of all proposed exhibits (subject to redaction of personal identifiers)
 to hoffman282@ohsb.uscourts.gov and send a copy of the email to any other party that has filed a
 document supporting or opposing the relief requested. Use of the Trustee’s financial records shall
 be in accordance with LBR 9013-1(g). If it becomes clear during the hearing that witness testimony
 is necessary for resolution of the mater, the hearing will be converted to a telephonic status
 conference and a future date for an evidentiary hearing will be determined.

        Should any party fail to appear at the final hearing, the Court may dismiss or deny the
 motion, grant the relief requested, impose sanctions, or take such other action as is authorized by
 law.

        IT IS SO ORDERED.

 No unauthorized recording of Court proceedings is permitted.

 Copies to:

 Default List
            Case 2:17-bk-50809                   Doc 144 Filed 09/30/20 Entered 10/01/20 00:30:26                                                 Desc
                                                Imaged Certificate of Notice Page 3 of 4
                                                               United States Bankruptcy Court
                                                                 Southern District of Ohio
In re:                                                                                                                  Case No. 17-50809-jeh
Joseph W Suarez                                                                                                         Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0648-2                                                   User: williamt                                                              Page 1 of 2
Date Rcvd: Sep 28, 2020                                                Form ID: pdf01                                                             Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Sep 30, 2020:
Recip ID                  Recipient Name and Address
db                      + Joseph W Suarez, 7840 Overland Trail, Delaware, OH 43015-7038

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Sep 30, 2020                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on September 28, 2020 at the address(es) listed
below:
Name                               Email Address
Adam Bradley Hall
                                   on behalf of Creditor PNC Bank National Association amps@manleydeas.com

Asst US Trustee (Col)
                                   ustpregion09.cb.ecf@usdoj.gov

Brian D. Wood
                                   on behalf of Debtor Joseph W Suarez bwood@woodbrewerlaw.com woodbrewerlaw@gmail.com

Faye D. English
                                   notices@ch13columbus.com

Jesse M. Kanitz
                                   on behalf of Creditor North Orange Homeowners' Association Inc. j.kanitz@wslawllc.com

Stephen Franks
                                   on behalf of Creditor PNC Bank National Association amps@manleydeas.com
           Case 2:17-bk-50809    Doc 144 Filed 09/30/20 Entered 10/01/20 00:30:26   Desc
                                Imaged Certificate of Notice Page 4 of 4
District/off: 0648-2                       User: williamt                            Page 2 of 2
Date Rcvd: Sep 28, 2020                    Form ID: pdf01                           Total Noticed: 1
TOTAL: 6
